Citation Nr: 0807177	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-03 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for basic eligibility for Department of 
Veterans Affairs (VA) disability benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision from 
the Manila, the Republic of the Philippines, VA Regional 
Office (RO) that declined to reopen a claim for basic 
eligibility for VA disability benefits.  A hearing before a 
hearing officer at the RO was conducted in April 2007.

The appellant submitted additional evidence and argument in 
support of her claim after her appeal had been certified to 
the Board and within the 90 day time period for the 
submission of additional evidence.  38 C.F.R. § 20.1304.  
While the appellant did not waive RO consideration of this 
evidence, the documents are duplicates of evidence and 
argument previously submitted and considered by the RO.  
Therefore, remand to the RO for the issuance of a 
supplemental statement of the case is not warranted.


FINDINGS OF FACT

1.  The National Personnel Records Center (NPRC) has 
certified that the appellant's deceased husband had no 
qualifying service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the Armed Forces of the United States.

2.  Basic eligibility for VA benefits was denied by the RO in 
July 2003.  The appellant initiated, but then withdrew the 
appeal, and that decision is now final.
3.  Evidence received since the July 2003 RO decision which 
was not previously of record and is not cumulative of other 
evidence of record, does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the July 2003 RO decision is not new 
and material, and the appellant's claim of basic eligibility 
for VA benefits may not be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.3, 3.40, 
3.41, 3.156, 3.203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

In August 2004, September 2004, October 2004, April 2005, and 
September 2005; the RO sent the appellant letters informing 
her of the type of evidence needed to substantiate her claim 
and its duty to assist her in substantiating her claim.  The 
letters informed the appellant that VA would assist her in 
obtaining evidence necessary to support her claim.  She was 
advised that, since her claim for legal entitlement to VA 
benefits was denied previously, it was her responsibility to 
send new and material evidence sufficient to reopen the 
claim.  The appellant was advised of the meaning of "new and 
material evidence" in general, the reasons for the previous 
denial, and a description of what evidence would be necessary 
to substantiate the element(s) found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The appellant was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim."  See 38 C.F.R. § 3.159(b)(1).

To whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, there is prejudice to the appellant in proceeding with 
the present decision since the claim is being denied and such 
issues are moot.

VA has satisfied its duty to assist the appellant in 
apprising her of the evidence needed, and in obtaining 
evidence pertinent to her claim under the VCAA.  Moreover, 
the letters notified the appellant that re-verification of 
her husband's service would be attempted if her husband 
served under a different name or variation of the name given, 
or if he served under another service number.  However, the 
appellant has not provided any further evidence that would 
warrant a request for re-certification from the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).  All obtainable evidence identified by the appellant 
relative to her claim has been obtained and associated with 
the claims file, and that neither she nor her representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notices.


II.  Analysis

The appellant contends that her deceased husband's guerrilla 
service during World War II meets the requirements for 
recognition as having served with the United States (U.S.) 
Army, and therefore confers eligibility for VA benefits.  The 
appellant also submitted numerous statements arguing that her 
deceased husband's military service records may have been 
lost in the fire that occurred at the NPRC in 1973.

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  With respect to Philippine service, certifications 
by a U.S. service department will be accepted as establishing 
periods of recognized service as a Philippine Scout, a member 
of the Philippine Commonwealth Army serving with the U.S. 
Armed Forces, or as a guerrilla.  38 C.F.R. §§ 3.40, 3.41.  
When a claimant does not submit evidence of service or the 
evidence submitted does not meet the regulatory requirements, 
the VA shall request verification of service from the 
appropriate U.S. service department, under 38 C.F.R. § 3.203.  
Where U.S. service department certification is required, the 
service department's decision on such matters is conclusive 
and binding upon VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  If the U.S. service department declines to verify 
the claimed service, the applicant's only recourse to alter 
such certification lies within the relevant service 
department, not VA.  See Soria v. Brown, 118 F.3d 747, 749 
(Fed. Cir. 1997).

The RO, in a July 2003 decision, found that the appellant's 
deceased husband did not have service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas in the service of the United States Armed Forces.  
She initiated, but withdrew the appeal in a written statement 
received in February 2004.  38 C.F.R. § 20.204.  The decision 
is therefore, final.  

Generally, a claim that has been previously denied may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 
7105.  If new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the VA 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence that is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  

The appellant's case turns upon a legal issue as to whether 
her deceased husband had qualifying service for VA disability 
benefits purposes.  Therefore, any new evidence submitted 
must be material as to that issue.

The evidence of record at the time of the July 2003 denial 
included numerous documents, not generated by a U.S. service 
department, indicating that the appellant's deceased husband 
served with the Philippine Armed Forces during World War II.  
Also of record was a 1949 response from the NPRC, which 
confirms that the appellant's husband had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas in the service of the United States 
Armed Forces.  Based upon this evidence, the RO determined 
the appellant did not have the requisite qualifying service 
to be eligible for VA benefits.

The evidence submitted since the July 2003 RO decision again 
consists of documents, not generated by a U.S. service 
department, indicating that the decedent served with the 
Philippine Armed Forces during World War II.  Also added to 
the record was an October 2003 response from the NPRC, which 
again confirmed that the appellant's husband had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas in the service of the United States 
Armed Forces.

Regarding the appellant's contentions that the fire at the 
NPRC in 1973 destroyed the decedent's service record, NPRC 
initially conducted a search in 1949, prior to the fire, and 
determined that the decedent did not have qualifying service.

Absent evidence of U.S. service department certification of 
qualifying service, the evidence does not raise a reasonable 
possibility of substantiating the claim, and reopening is not 
warranted.   


ORDER

The appellant not having submitted new and material evidence 
to reopen the previously denied claim of basic eligibility 
for VA death benefits, the appeal is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


